By the Court.

Stephens, J.,
delivering the opinion.
There was no warranty in the sale of this horse, but on the contrary, an express refusal to give one. The defense to the note must then rest solely upon the misrepresentation of the seller. His statement was that the sore on the horse’s eye was produced by a mule bite. The only evidence tending to invalidate this statement, was the opinion of a horse doctor, and the opinions of some other non-professional people. These opinions were founded on nothing but the appearance of the sore, which had got to be an old and bad one before it was examined by the witnesses. The jury by their verdict have said that these opinions resting on such a *107foundation, were not sufficient to establish the falsehood of the representation; and we cannot say that they were constrained by the evidence to take a different view.
Judgment affirmed.